AGREEMENT AND PLAN OF STOCK EXCHANGE
 
This Agreement and Plan of Stock Exchange ("Agreement"), is made and entered
into this 30th day of June 2010, by and among FOUR STAR HOLDINGS, INC., a
Florida Corporation ("FOUR STAR HOLDINGS"), and TWELVE OAKS PROPERTIES, INC., an
Alabama Corporation ("TWELVE OAKS”). FOUR STAR HOLDINGS, and TWELVE OAKS are
hereinafter sometimes collectively referred to as the "Parties."
 
RECITALS:
 
A.           FOUR STAR HOLDINGS desires to acquire all of the issued and
outstanding shares of TWELVE OAKS, through a Stock Exchange with and into FOUR
STAR HOLDINGS (the "Stock Exchange"), with FOUR STAR HOLDINGS.
 
B.           It is the intention of the parties hereto that: (i) the Stock
Exchange shall qualify as a tax free reorganization under Section 368 of the
Internal Revenue Code of 1986, as amended, and related sections thereunder; and
the parties intend this Agreement to qualify as a "plan of reorganization"
within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a),
and (ii) the Stock Exchange shall qualify as a transaction in securities exempt
from registration or qualification under the Securities Act of 1933, as amended,
and under the applicable securities laws of each state or jurisdiction where the
FOUR STAR HOLDINGS Security Holders reside.
 
C.           The board of directors of each of FOUR STAR HOLDINGS, and TWELVE
OAKS and the FOUR STAR HOLDINGS Security Holders each deem it to be in the best
interests of FOUR STAR HOLDINGS and TWELVE OAKS and their respective
shareholders to consummate the Stock Exchange, as a result of which FOUR STAR
HOLDINGS shall acquire all of the issued and outstanding shares of TWELVE OAKS.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:
 
CERTAIN DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
"Applicable Law" means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Stock Exchange and/or the Parties.”
 
"Articles of Stock Exchange" shall mean the certificate of Stock Exchange of
TWELVE OAKS with and into FOUR STAR HOLDINGS.”
 
"Business Day" shall mean any day, excluding Saturday or Sunday or any other day
on which national banks located in Alabama and Florida shall be closed for
business.”
 
"dollar" and "$" means lawful money of the United States of America.”
 
"FOUR STAR HOLDINGS Common Stock" shall mean the shares of common stock of FOUR
STAR HOLDINGS, $2.99 par value per share.”


 
 
Page 1 of 17

--------------------------------------------------------------------------------


 
 
"FOUR STAR HOLDINGS Fully-Diluted Common Stock" means, as at the time in
question, the maximum number shares of FOUR STAR HOLDINGS Common Stock that are
issued and outstanding, after giving effect to: (a) the issuance of all of the
Stock Exchange Shares; and (b) the issuance of any other shares of FOUR STAR
HOLDINGS Common Stock that are issuable upon conversion of any FOUR STAR
HOLDINGS notes or shares of FOUR STAR HOLDINGS Preferred Stock, or upon the
exercise of options, warrants or other rights to purchase shares of FOUR STAR
HOLDINGS capital stock, but only to the extent that such securities are (i)
outstanding as at the Effective Time of the Stock Exchange, or (ii) issued
subsequent to the Effective Time of the Stock Exchange.”
 
"Effective Time" shall mean the date upon which the Stock Exchange of FOUR STAR
HOLDINGS into TWELVE OAKS shall be consummated pursuant to the filing of the
Articles of Stock Exchange with the Secretary of State of Florida.”
 
    "Exchange Act" means the Securities Exchange Act of 1934, as amended.”
 
"GAAP" means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.”
 
     "Knowledge" means the knowledge after reasonable inquiry.”
 
"Lien" means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.”
 
"Material Adverse Effect" with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.”
 
"Stock Exchange Shares" shall mean that number of shares of FOUR STAR HOLDINGS
Common Stock or Preferred Stock to be issued to the TWELVE OAKS Stock Holders on
the Closing Date and at the Effective Time of the Stock Exchange.”
 
"Person" means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.”
 
     "TWELVE OAKS Shares" shall mean the Common Stock of TWELVE OAKS.”
 
"TWELVE OAKS CEO" shall mean the CEO of TWELVE OAKS.”
 
     "TWELVE OAKS Shares" means, as at the date in question, all of the issued
and outstanding Shares of TWELVE OAKS.”
 
"Stock Subscription Agreement" means that certain agreement by and between FOUR
STAR HOLDINGS and the TWELVE OAKS Share Holders providing for the acquisition by
the FOUR STAR HOLDINGS Security Holders of the TWELVE OAKS Share Holders.”
 
 
 
Page 2 of 17

--------------------------------------------------------------------------------


 
 
"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means:
 
(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
 
(ii) any responsibility for the payment of any amounts of the type described in
clause (i)  above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and
 
(iii) any responsibility for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.”
 
                     "Tax Return" means any return, declaration,· form, claim
for refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.”
 
THE STOCK EXCHANGE
 
SECTION 1.  THE STOCK EXCHANGE: EFFECTIVE TIME.
 
1.1     The Stock Exchange. At the Effective Time and subject to and upon the
terms and conditions of this Agreement, TWELVE OAKS shall become a wholly owned
subsidiary of FOUR STAR HOLDINGS, the separate corporate existence of TWELVE
OAKS shall continue. The Effective Time of the Stock Exchange shall occur upon
the filing of the Articles of Stock Exchange executed in accordance with the
applicable provisions of the Corporate Law and the Secretary of State of
Florida, or at such later time as may be agreed to by FOUR STAR HOLDINGS and
TWELVE OAKS and specified in the Certificate of Stock Exchange subject to the
satisfaction or waiver of each of the conditions set forth in Section 4. The
date on which the Effective Time occurs is referred to as the "Effective Date."
Provided that this Agreement has not been terminated, the Parties will cause the
Articles of Stock Exchange to be filed on the Closing Date, as hereafter defined
in Section 1.3.
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, all TWELVE OAKS Shares shall be converted into
the right to receive the Stock Exchange Shares existing and to be issued by FOUR
STAR HOLDINGS.
 
(b)           Exchange Agent. , Joseph L. Pittera, Esq. shall act as the
exchange agent (the "Exchange Agent") for the purpose of exchanging TWELVE OAKS
Shares for the Stock Exchange Shares. At or within thirty (30) days after the
Effective Date, FOUR STAR HOLDINGS shall deliver to the Exchange Agent
certificates evidencing the Stock Exchange Shares. The Stock Exchange Shares
issued at the Effective Time of the Stock Exchange shall be registered in the
names of the TWELVE OAKS Share Holders.
 
 
Page 3 of 17

--------------------------------------------------------------------------------


 
1.2           Conversion of Securities.
 
(a)           Conversion of TWELVE OAKS Shares. At the Effective Time, by virtue
of the Stock Exchange and without any action on the part of FOUR STAR HOLDINGS,
TWELVE OAKS or the holders of any of their respective securities:


(i)  Each one of the Shares of TWELVE OAKS issued and outstanding immediately
prior to the Effective Time shall be converted into a total of 678,072 common
shares of FOUR STAR HOLDINGS to be distributed among the TWELVE OAKS Share
Holders.
 
(ii)        All TWELVE OAKS Shares shall no longer be outstanding and shall
automatically be canceled  and retired and shall cease to exist, and each holder
of a certificate representing any such TWELVE OAKS Shares shall cease to have
any rights with respect thereto, except the right to receive the Stock Exchange
Shares to be issued pursuant to this Section 1.2(a) (fractional shares may be
issued rounded to the hundredth decimal point) upon the surrender of such
certificate in accordance with Section 1.8, without interest.
 
(iii)           Each TWELVE OAKS Share that immediately prior to the Effective
Time is held by TWELVE OAKS as a treasury share shall be cancelled and retired
without payment of any consideration therefore and without any conversion
thereof into a right to receive the Stock Exchange Shares.
 
1.3           Closing.
 
The closing of the Stock Exchange (the "Closing") will take place at the offices
of Joseph L. Pittera Esq., counsel to TWELVE OAKS, at their office in Torrance,
California, within one (1) Business Day following the satisfaction or waiver of
the conditions precedent set forth in Section 4 or at such other date as FOUR
STAR HOLDINGS, and TWELVE OAKS shall agree (the "Closing Date"), but in no event
shall the Closing Date occur later than July 10, 2010.
 
1.4           Effect Of The Stock Exchange.
 
At the Effective Time, all the properties, rights, privileges, powers and
franchises of TWELVE OAKS shall vest in FOUR STAR HOLDINGS, and all debts,
liabilities and duties of TWELVE OAKS shall become the debts, liabilities and
duties of FOUR STAR HOLDINGS.
 
1.5           Certificate Of Incorporation and Bylaws; Directors And Officers.
Prior to the Effective Time of the Stock Exchange:


(a)           The Certificate of Incorporation of FOUR STAR HOLDINGS are made a
part hereof shall be the Certificate of Incorporation of FOUR STAR HOLDINGS
following the Stock Exchange. The Bylaws of FOUR STAR HOLDINGS are made a part
hereof shall be the Bylaws of FOUR STAR HOLDINGS following the Stock Exchange.


(b)           The initial board of directors of TWELVE OAKS subsequent to the
Stock Exchange shall consist of Bobby R. Smith Jr.  The officers of FOUR STAR
HOLDINGS subsequent to the Stock Exchange shall be the current officers of FOUR
STAR HOLDINGS.
 
 
Page 4 of 17

--------------------------------------------------------------------------------


 
1.6           Further Actions.
 
(a)           After closing and upon issuance of FOUR STAR HOLDINGS Common Stock
to Share Holders TWELVE OAKS shall transfer its outstanding shares to FOUR STAR
HOLDINGS.
 
(b)           If, at any time after the Effective Time, FOUR STAR HOLDINGS
considers or is
advised that any deeds, bills of sale, assignments, assurances or any other
actions or things are necessary or desirable to vest, perfect or confirm (of
record or otherwise) in FOUR STAR HOLDINGS its right, title or interest in, to
or under any of the rights, properties, or assets of TWELVE OAKS, or otherwise
to carry out the intent and purposes of this Agreement, the officers and
directors of FOUR STAR HOLDINGS will be authorized to execute and deliver, in
the name and on behalf of each of TWELVE OAKS and FOUR STAR HOLDINGS, all such
deeds, bills of sale, assignments and assurances and to take and do, in the name
and on behalf of each of TWELVE OAKS and FOUR STAR HOLDINGS, all such other
actions and things as the Board of Directors of FOUR STAR HOLDINGS may determine
to be necessary or desirable to vest, perfect or confirm any and all right,
title and interest in, to and under such rights, properties or assets in FOUR
STAR HOLDINGS or otherwise to carry out the intent and purposes of this
Agreement.

 
1.7           Restrictions On Resale
 
( a)           The Stock Exchange Shares. The Stock Exchange Shares will not be
registered under the Securities Act, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of until: (i) a
registration statement with respect to such securities is declared effective
under the Securities Act, or (ii) FOUR STAR HOLDINGS receives an opinion of
counsel for the stockholder, reasonably satisfactory to counsel for FOUR STAR
HOLDINGS, that an exemption from the registration requirements of the Securities
Act is available.
 
                 The certificates representing the Stock Exchange Shares to be
issued on the Effective Date pursuant to this Agreement shall contain a legend
substantially as follows:
 
"THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT."
 
1.8           Exchange of Certificates.
 
(a)           After the Effective Time and pursuant to a customary letter of
transmittal or other instructional form provided by the Exchange Agent to the
TWELVE OAKS Share Holders, the TWELVE OAKS Share Holders shall be required to
surrender all their TWELVE OAKS Shares to the Exchange Agent, and the TWELVE
OAKS Share Holders shall be entitled upon such surrender to receive in exchange
therefore certificates representing the number of Stock Exchange Shares into
which the TWELVE OAKS Shares theretofore represented by the stock transfer forms
so surrendered shall have been exchanged pursuant to this Agreement. Until so
surrendered, each outstanding certificate, which, prior to the Effective Time,
represented TWELVE OAKS Shares, shall be deemed for all corporate purpose,
subject to the further provisions of this Article I, to evidence the ownership
of the number of whole Stock Exchange Shares for which such TWELVE OAKS Shares
have been so exchanged. No dividend payable to holders of Stock Exchange Shares
of record as of any Date subsequent to the Effective Time shall be paid to the
owner of any certificate which, prior to the Effective Time, represented TWELVE
OAKS Shares, until such certificate or certificates representing all the
relevant TWELVE OAKS Shares, together with a stock transfer form, are
surrendered as provided in this Article I or pursuant to letters of transmittal
or other instructions with respect to lost certificates provided by the Exchange
Agent.
 
 
Page 5 of 17

--------------------------------------------------------------------------------


 
(b)           All Stock Exchange Shares for which the TWELVE OAKS Shares shall
have been exchanged pursuant to this Article I shall be deemed to have been
issued in full satisfaction of all rights pertaining to the TWELVE OAKS Shares.
 
(c)           On the Effective Date, the stock transfer book of TWELVE OAKS
shall be deemed to be closed and no transfer of TWELVE OAKS Shares shall
thereafter be recorded thereon.


SECTION 2. REPRESENTATIONS AND WARRANTIES OF TWELVE OAKS


TWELVE OAKS hereby represents and warrants as follows:


2.1      Organization and Good Standing: Ownership of Shares. TWELVE OAKS is a
corporation duly organized and validly existing under the laws of the State of
Alabama. There are no outstanding subscriptions, rights, options, warrants or
other agreements obligating TWELVE OAKS to issue, sell or transfer any Shares of
TWELVE OAKS other than those represented in Schedule A.


2.2      Corporate Authority. TWELVE OAKS has the corporate power to enter into
this Agreement and to perform its respective obligations hereunder. The
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby have been duly authorized by the Board of Directors of
TWELVE OAKS. The execution and performance of this Agreement will not constitute
a material breach of any agreement, indenture, mortgage, license or other
instrument or document to which TWELVE OAKS is a party and will not violate any
judgment, decree, order, writ, rule, statute, or regulation applicable to TWELVE
OAKS or its properties. The execution and performance of this Agreement will not
violate or conflict with any provision of the respective Articles of
Incorporation or bylaws of TWELVE OAKS.


2.3       Ownership of Shares. The TWELVE OAKS Share Holders are the owners of
record and beneficially of all of the issued and outstanding Shares of TWELVE
OAKS Shares, which TWELVE OAKS Shares, to the best of TWELVE OAKS's knowledge,
are owned free and clear of all rights, claims, liens and encumbrances, and have
not been sold, pledged, assigned or otherwise transferred except pursuant to
this Agreement.
 
2.4       Financial Statements, Books and Records.  Will consist of the
unaudited financial Statements (balance sheet, income Statement, notes) of
TWELVE OAKS as of the Closing Date (the "Financial Statements"). The Financial
Statements fairly represent the financial position of TWELVE OAKS as at such
Dates and the results of their operations for the periods then ended. The books
of account and other financial records of TWELVE OAKS are in all respects
complete and correct in all material respects and are maintained in accordance
with good business and accountings practices, and are capable of being audited.


2.5       Access to Records. The corporate financial records, minute books and
other documents and records of TWELVE OAKS have been made available to FOUR STAR
HOLDINGS prior to the Closing hereof.
 
 
Page 6 of 17

--------------------------------------------------------------------------------


 


2.6           No Material Adverse Changes. Between the execution and Closing of
this Agreement, there shall not have been:
 
(a)           any material adverse change in the financial position of TWELVE
OAKS except changes arising in the ordinary course of business, which changes
will in no event materially and adversely affect the financial position of
TWELVE OAKS;
 
(b)           any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of TWELVE
OAKS whether or not covered by insurance;
 
(c)           any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of TWELVE OAKS capital
stock;
 
(d)           any sale of an asset (other than in the ordinary course of
business) or any mortgage or pledge by TWELVE OAKS of any properties or assets,
other than as set forth in Sections 2.13 or 2.14 below; or
 
(e)           adoption of any pension, profit sharing, retirement, stock bonus,
stock option or similar plan or arrangement.
 
2.7          Taxes. TWELVE OAKS as of the Closing Date, has filed all material
tax, governmental and/or related forms and reports (or extensions thereof) due
or required to be filed and has (or will have) paid or made adequate provisions
for all taxes or assessments which had become due as of the Closing Date and
there are no deficiency notices outstanding.
 
2.8          Compliance with Laws. TWELVE OAKS has complied with all federal,
State, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business
which, if not complied with, would materially and adversely affect the business
of TWELVE OAKS.
 
2.9           No Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:
 
(a)       violate any provision of the Articles of Incorporation or Bylaws of
TWELVE OAKS;
 
(b)       violate, conflict with or result in the breach of any of the Terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time, or both
constitute) a default under any contract or other agreement to which TWELVE OAKS
is a party or by or to which it or any of its assets or properties may be bound
or subject;
 
(c)       violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, TWELVE
OAKS or upon the properties or business of TWELVE OAKS; or
 
(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein which could have a materially
adverse effect on the business or operations of TWELVE OAKS.
 
Page 7 of 17

--------------------------------------------------------------------------------


 
2.10        Actions and Proceedings. TWELVE OAKS is not a party to any material
pending litigation or, to its knowledge, any governmental investigation or
proceeding not reflected in the TWELVE OAKS Financial Statements, and to its
best knowledge, no material litigation, claims, assessments or non-governmental
proceedings are threatened against TWELVE OAKS.
 
2.11        Agreements. There are no material contract or arrangement to which
TWELVE OAKS is a party or by or to which it or its assets, properties or
business are bound or subject, whether written or oral.
 
2.12        Brokers or Finders. No broker's or finder's fee will be payable by
TWELVE OAKS in connection with the transactions contemplated by this Agreement,
nor will any such fee be incurred as a result of any actions by TWELVE OAKS or
any of its Shareholders.
 
2.13        Real Estate. TWELVE OAKS has full title and interest in all real
estate.
 
2.14        Tangible Assets. TWELVE OAKS has full title and interest in all
machinery, equipment, furniture, leasehold improvements, fixtures, projects,
owned or leased by TWELVE OAKS, any related capitalized items or other tangible
property material to the business of TWELVE OAKS (the "Tangible Assets"). TWELVE
OAKS holds all rights, title and interest in all the Tangible Assets owned by it
on the Balance Sheet or acquired by it after the Date on the Balance Sheet free
and clear of all liens, pledges, mortgages, security interests, conditional
sales contracts or any other encumbrances. All of the Tangible Assets are in
good operating condition and repair and are usable in the ordinary course of
business of TWELVE OAKS and conform to all applicable laws, ordinances and
government orders, rules and regulations relating to their construction and
operation.
 
2.15        Liabilities. TWELVE OAKS did not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, liquidated or unliquidated,
secured or unsecured, accrued or absolute contingent or otherwise, including,
without limitation, any liability on account of taxes, any governmental charge
or lawsuit (all of the foregoing collectively defined to as "Liabilities"),
which are not fully, fairly and adequately reflected on the Financial Statement
except for specific Liabilities set forth in the Unaudited Financial Statements
and as declared in Schedule A. As of the Date of Closing, TWELVE OAKS will not
have any further Liabilities, other than Liabilities fully and adequately
reflected on the Financial Statements and as per Schedule A except for
Liabilities incurred in the ordinary course of business. There is no
circumstance, condition, event or arrangement which may hereafter give rise to
any Liabilities not in the ordinary course of business.
 
2.16          Operations of TWELVE OAKS. Between the execution and Closing of
this Agreement, TWELVE OAKS shall not have:
 
(a)           incurred any indebtedness or borrowed money;
 
(b)           declared or paid any dividend or declared or made any distribution
of any kind to
any shareholder, or made any direct or indirect redemption, retirement, purchase
or other acquisition of any shares in its capital stock;
 
(c)           made any loan or advance to any shareholder, officer, director,
employee,
consultant, agent Of other representative or made any other loan or advance
otherwise than in the ordinary course of business;
 
 
Page 8 of 17

--------------------------------------------------------------------------------



 
(d)           except in the ordinary course of business, incurred or assumed any
indebtedness or liability (whether or not currently due and payable);
 
(e)           disposed of any assets of TWELVE OAKS except in the ordinary
course of business;
 
(f)           materially increased the annual level of compensation of any
executive employee of TWELVE OAKS;
 
(g)           increased, terminated, amended or otherwise modified any plan for
the benefit ofemployees of TWELVE OAKS;
 
(h)           issued any shares or rights to acquire such equity securities; or
 
(i)           except in the ordinary course of business, entered into or
modified any contract, agreement or transaction.
 
2.17         Capitalization. The authorized capital stock of TWELVE OAKS
consists of 2,500 common shares of TWELVE OAKS of which (a) 900 Shares of TWELVE
OAKS have been issued to the four stockholder listed in attachment “A”. TWELVE
OAKS has not granted, issued or agreed to grant, issue or make any other
commitments of any character relating to the issued or unissued Shares of
capital stock of TWELVE OAKS, (b) and 900 Shares are issued and outstanding as
of June 30, 2010.
 
2.18         Full Disclosure. No representation or warranty by TWELVE OAKS in
this Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written Statement, certificate or instrument furnished or to be
furnished by TWELVE OAKS pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
Statement of a material fact or omits or will omit to State any fact necessary
to make any Statement herein or therein not materially misleading or necessary
to a complete and correct presentation of all material aspects of the business
of TWELVE OAKS.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF FOUR STAR HOLDINGS
 
FOUR STAR HOLDINGS hereby represents and warrants as to itself and FOUR STAR
HOLDINGS as follows:
 
3.1        Organization and Good Standing. FOUR STAR HOLDINGS is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida. Each has the corporate power to own its own property and to
carry on its business as now being conducted and is duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact.
 
3.2       Corporate Authority. Each has the corporate power to enter into this
Agreement and to perform their respective obligations hereunder. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of FOUR
STAR HOLDINGS as required by Florida law and the directors and shareholders of
FOUR STAR HOLDINGS as required by Florida law. The execution and performance of
this Agreement will not constitute a material breach of any agreement,
indenture, mortgage, license or other instrument or document to which FOUR STAR
HOLDINGS is a party and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to FOUR STAR HOLDINGS or its properties.
The execution and performance of this Agreement will not violate or conflict
with any provision of the respective Articles of Incorporation or Bylaws of FOUR
STAR HOLDINGS or FOUR STAR HOLDINGS.
 
 
Page 9 of 17

--------------------------------------------------------------------------------


 
3.3           Capitalization: Purchase of FOUR STAR HOLDINGS Shares by TWELVE
OAKS Share Holders: Initial Financing and Stock Exchange Shares.
 
(a)           As of the date of this Agreement, FOUR STAR HOLDINGS is authorized
to issue 100,000,000 shares of FOUR STAR HOLDINGS Common Stock, $0.00 par value
per share, and 50,000,000 shares of FOUR STAR HOLDINGS Preferred Stock, $0.001
par value per share, of which approximately (i) 22,234,228 shares of FOUR STAR
HOLDINGS Common Stock and (ii) no shares of FOUR STAR HOLDINGS Preferred Stock
are issued and outstanding.
 
(b)           Immediately prior to the Effective Time of the Stock Exchange,
TWELVE OAKS shall provide to FOUR STAR HOLDINGS completed and executed copies of
the Investor Questionnaire and the Stock Subscription Agreement.
 
                (c)           There are no outstanding warrants, issued stock
options, stock rights or other commitments of any character relating to the
issued or unissued shares of either Common Stock or Preferred Stock of FOUR STAR
HOLDINGS, other than those which are set forth in Section 3.3(e) below.
 
                 (d)           At the Closing, the Stock Exchange Shares to be
issued and delivered to the TWELVE OAKS Share Holders hereunder will when so
issued and delivered, constitute valid and legally issued shares of FOUR STAR
HOLDINGS Common Stock, fully paid and non-assessable. The Stock Exchange Shares
issuable to such TWELVE OAKS Share Holders shall represent approximately 3.04%
of the FOUR STAR HOLDINGS Fully-Diluted Common Stock as at the Effective Time of
the Stock Exchange.
 
3.4            Compliance with Laws. FOUR STAR HOLDINGS has complied with all
federal, State, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business, which, if not complied with, would materially and adversely affect the
business of FOUR STAR HOLDINGS or the trading market for the FOUR STAR HOLDINGS
Shares and specifically, and FOUR STAR HOLDINGS has complied with provisions for
registration under the Securities Act of 1933 and all applicable blue sky laws
in connection with its public stock offering and there are no outstanding,
pending or threatened stop orders or other actions or investigations relating
thereto.


3.5           Actions and Proceedings.  At this time there is one pending legal
proceeding filed May 6, 2010, Rich Woods et. al., as Plaintiffs, claiming that
the company owes him an undetermined amount of cash and common stock for
referral fees.  At this time the company is denying these allegations.
 
3.6           Access to Records. The corporate financial records, minute books,
and other documents and records of FOUR STAR HOLDINGS have been made available
to TWELVE OAKS prior to the Closing hereof.
 
3.7           No Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:
 
                (a)           violate any provision of the Articles of
Incorporation or Bylaws of FOUR STAR HOLDINGS;
 
 
Page 10 of 17

--------------------------------------------------------------------------------


 
                (b)           violate, conflict with or result in the breach of
any of the terms of, result in a material modification of, otherwise give any
other contracting party the right to terminate, or constitute (or with notice or
lapse of time or both constitute) a default under, any contract or other
agreement to which FOUR STAR HOLDINGS is a party or by or to which it or any of
its assets or properties may be bound or subject;
 
(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
FOUR STAR HOLDINGS or upon the securities, properties or business to FOUR STAR
HOLDINGS; or
 
(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein.
 
3.8           Brokers or Finders. No broker's or finder's fee will be payable by
FOUR STAR HOLDINGS in connection with the transactions contemplated by this
Agreement, nor will any such fee be incurred as a result of any actions of FOUR
STAR HOLDINGS.
 
3.9           Authority to Execute and Perform Agreements. FOUR STAR HOLDINGS
has the full legal right and power and all authority and approval required to
enter into, execute and deliver this Agreement and to perform fully its
obligations hereunder. This Agreement has been duly executed and delivered and
is the valid and binding obligation of FOUR STAR HOLDINGS enforceable in
accordance with its Terms, except as may be limited by bankruptcy, moratorium,
insolvency or other similar laws generally affecting the enforcement of
creditors' rights. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and the performance by FOUR
STAR HOLDINGS of this Agreement, in accordance with its respective Terms and
conditions will not:
 
(a)           require the approval or consent of any governmental or regulatory
body or the approval or consent of any other person;
 
                (b)           conflict with or result in any breach or violation
of any of the Terms and conditions of, or constitute (or with any notice or
lapse of time or both would constitute) a default under, any order, judgment or
decree applicable to FOUR STAR HOLDINGS, or any instrument, contract or other
agreement to which FOUR STAR HOLDINGS is a party or by or to which FOUR STAR
HOLDINGS is bound or subject; or
 
                 (c)          result in the creation of any lien or other
encumbrance on the assets or properties of FOUR STAR HOLDINGS.
 
3.10         Full Disclosure. No representation or warranty by FOUR STAR
HOLDINGS in this Agreement or in any document or schedule to be delivered by
them pursuant hereto, and no written Statement, certificate or instrument
furnished or to be furnished by FOUR STAR HOLDINGS pursuant hereto or in
connection with the negotiation, execution or performance of this Agreement
contains or will contain any untrue Statement of a material fact or omits or
will omit to State any fact necessary to make any Statement herein or therein
not materially misleading or necessary to complete and correct presentation of
all material aspects of the business of FOUR STAR HOLDINGS.
 
SECTION 4. CONDITIONS PRECEDENT
 
4.1           Conditions Precedent to the Obligation of TWELVE OAKS. All
obligations of TWELVE OAKS and the TWELVE OAKS Member Holders under this
Agreement are subject to the fulfillment, prior to or as of the Closing Date, as
indicated below, of each of the following conditions (anyone of which may be
waived at Closing by TWELVE OAKS):
 
 
Page 11 of 17

--------------------------------------------------------------------------------


 
(a)
The representations and warranties by or on behalf of FOUR STAR HOLDINGS
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of
Closing Date as though such representations and warranties were made at and as
of such time.

 
(b)
FOUR STAR HOLDINGS shall have performed and complied in all material respects,
with all covenants, agreements, and conditions set forth in, and shall have
executed and delivered all documents required by this Agreement to be performed
or complied with or executed and delivered by them prior to or at the Closing.

 
(c)
On the Closing Date, an executive officer of FOUR STAR HOLDINGS shall have
delivered to TWELVE OAKS a certificate, duly executed by such Person and
certifying, that to the best of such Person's knowledge and belief, the
representations and warranties of FOUR STAR HOLDINGS set forth in this Agreement
are true and correct in all material respects.

 
(d)
On or before the Closing, the Board of Directors and the shareholders of FOUR
STAR HOLDINGS shall have approved, in accordance with applicable law, the
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated herein and authorized all of the necessary and
proper action to enable FOUR STAR HOLDINGS to comply with the Terms of the
Agreement

 
(e)
The Stock Exchange shall be permitted by applicable law and FOUR STAR HOLDINGS
shall have sufficient shares of FOUR STAR HOLDINGS Common Stock authorized to
complete the Stock Exchange.

 


(f)
At the Closing, all instruments and documents delivered to TWELVE OAKS and the
Shareholders pursuant to provisions hereof shall be reasonably satisfactory to
legal counsel for TWELVE OAKS.

 
(g)
The Stock Exchange Shares to be issued to the Shareholders of TWELVE OAKS at
Closing will be validly issued, non-assessable and fully paid for and will be
issued in a non-public offering and exempt Stock Exchange transaction in
Compliance with all federal and State securities laws, bearing a restrictive
legend, as is more fully set forth herein.

 
4.2           Conditions Precedent to the Obligations of FOUR STAR HOLDINGS. All
obligations of FOUR STAR HOLDINGS under this Agreement are subject to the
fulfillment, prior to or at Closing, of each of the following conditions (anyone
of which may be waived at Closing by FOUR STAR HOLDINGS):
 
(a)
The representations and warranties by TWELVE OAKS contained in this Agreement or
in any certificate or document delivered pursuant to the provisions hereof shall
be true in all material respects at and as of the Closing as though such
representations and warranties were made at and as of such time;

 
(b)
TWELVE OAKS and the TWELVE OAKS Share Holders shall have performed and complied
with, in all material respects, with all covenants, agreements, and conditions
set forth in, and shall have executed and delivered all documents required by
this Agreement to be performed or complied or executed and delivered by them
prior to or at the Closing;

 
 
Page 12 of 17

--------------------------------------------------------------------------------


 
(c)
On the Closing Date, the TWELVE OAKS CEO shall have delivered to FOUR STAR
HOLDINGS a certificate, duly executed by such Person and certifying, that to the
best of such Person's knowledge and belief, the representations and warranties
of TWELVE OAKS set forth in this Agreement are true and correct in all material
respects.

 
(d)
The holders of a majority of the issued and outstanding Shares of TWELVE OAKS
Shares shall have approved, ratified and confirmed this Agreement, the Stock
Exchange and all of the transactions contemplated hereby, all in accordance with
applicable Alabama law.

 
SECTION 5. COVENANTS
 
5.1            Corporate Examinations and Investigations. Prior to the Closing
Date, the parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require. No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.
 
5.2            Further Assurances. The parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.


5.3            Confidentiality. In the event the transactions contemplated by
this Agreement are not consummated, FOUR STAR HOLDINGS, and TWELVE OAKS and the
respective parties Principal Executive Officers agree to keep confidential any
information disclosed to each other in connection therewith for a period of
three (3) years from the Date hereof; provided, however, such obligation shall
not apply to information which:


(i)           at the time of the disclosure was public knowledge;

(ii)           is required to be disclosed publicly pursuant to any applicable
Federal or State securities laws;


(iii)           after the time of disclosure becomes public knowledge (except
due to the action of the receiving party);


(iv)           the receiving party had within its possession at the time of
disclosure; or


(v)           is ordered disclosed by a Court of proper jurisdiction.
 
 
Page 13 of 17

--------------------------------------------------------------------------------



 
5.4           Stock Certificates. Within thirty (30) days of the Closing or a
time frame as determined by SEC regulatory requirements for filings etc., the
FOUR STAR HOLDINGS Share Holders shall have delivered the certificates
representing the FOUR STAR HOLDINGS Securities duly endorsed (or with executed
stock powers) so as to make TWELVE OAKS the sole owner thereof. Further, within
thirty (30) days of such Closing, FOUR STAR HOLDINGS shall issue to the TWELVE
OAKS Share Holders the Stock Exchange Shares.


5.5           Filing of Certificate of Stock Exchange. The Articles of Stock
Exchange shall have been filed in the office of the Secretary of State for the
State of Florida.


5.6           Board of Directors. A list of the initial board of directors of
TWELVE OAKS subsequent to the Stock Exchange shall be provided by TWELVE OAKS
prior to the Closing. Such initial members of the board of directors shall serve
until the earlier of their death, resignation or removal or until the next
annual meeting of the stockholders of TWELVE OAKS, when their respective
successors are duly appointed and qualified. The officers of TWELVE OAKS
subsequent to the Stock Exchange shall be the current officers of TWELVE OAKS.


5.7            Indemnification of Officers and Directors. It is the intention of
the Parties that FOUR STAR HOLDINGS and TWELVE OAKS shall indemnify its officers
and directors to the fullest extent permitted by law, as applicable. In such
connection, the Parties agree not to amend the Certificates of incorporation or
Bylaws of either FOUR STAR HOLDINGS or TWELVE OAKS if such amendment shall have
the effect of reducing, terminating or otherwise adversely affecting the
indemnification rights and privileges applicable to officers and directors of
each of FOUR STAR HOLDINGS and TWELVE OAKS, as the same are in effect
Immediately prior to the Effective Time of the exchange.


SECTION 6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES


                  Notwithstanding any right of either party to investigate the
affairs of the other party and its Shareholders, each party has the right to
rely fully upon representations, warranties, covenants and agreements of the
other party and its Shareholders contained in this Agreement or in any document
delivered to one by the other or any of their representatives, in connection
with the transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the closing hereunder for three (3) years following the Closing.
 
SECTION 7. DOCUMENTS AT CLOSING AND THE CLOSING
 
7.1           Documents at Closing At the Closing, the following transactions
shall occur, all of such transactions being deemed to occur simultaneously:
 
(a)       TWELVE OAKS will deliver, or will cause to be delivered, to FOUR STAR
HOLDINGS the following:
 
(i)      a certificate executed by the CEO of TWELVE OAKS to the effect that all
representations and warranties made by TWELVE OAKS under this Agreement are true
and correct as of the Closing, the same as though originally given to FOUR STAR
HOLDINGS on said Date;
 
 
Page 14 of 17

--------------------------------------------------------------------------------


 
 
(ii)     a certificate from the State of Alabama Dated at or about the Closing
to the effect that TWELVE OAKS is validly existing under the laws of said State;
 
(iii)    Shares representing those Shares of TWELVE OAKS to be exchanged for the
Stock Exchange Shares; and
 
(iv)     all other items, the delivery of which is a condition precedent to the
obligations of FOUR STAR HOLDINGS, as set forth in Section 4.
 
(b)       FOUR STAR HOLDINGS will deliver or cause to be delivered to TWELVE
OAKS and the TWELVE OAKS Security Holders:
 
(i)       a certificate from FOUR STAR HOLDINGS executed by the President or
Secretary of FOUR STAR HOLDINGS, to the effect that all representations and
warranties of FOUR STAR HOLDINGS made under this Agreement are true and correct
as of the Closing, the same as though originally given to TWELVE OAKS on said
Date;
 
(ii)     certified copies of resolutions by FOUR STAR HOLDINGS Board of
Directors authorizing this transaction;
 
(iii)     certificates from the Florida Secretary of State Dated at or about the
Closing Date that FOUR STAR HOLDINGS are in good standing under the laws of said
State; and
 
(iv)     all other items, the delivery of which is a condition precedent to the
obligations of TWELVE OAKS, as set forth in Section 4 hereof.
 
SECTION 8. MISCELLANEOUS
 
8.1         Waivers. The waiver of a breach of this Agreement or the failure of
any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.
 
8.2           Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.
 
8.3           Assignment. This Agreement is not assignable except by operation
of law.
 
8.4           Notice. Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this Agreement shall be as follows:
 
To: FOUR STAR HOLDINGS:
 
Bobby R. Smith, Jr., Four Star Holdings, Inc., 100 Four Star Lane, Odenville, AL
35120
 
 
To: TWELVE OAKS AND THE TWELVE OAKS PRINCIPAL EXECUTIVE OFFICERS:
 
Fran Mize, TWELVE OAKS PROPERTIES, INC 100 Four Star Lane, Odenville, AL 35120
 
Any notice or Statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.
 
 
Page 15 of 17

--------------------------------------------------------------------------------


 
 
8.5         Governing Law. This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of Florida, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.
 
8.6         Arbitration. The parties hereby agree that any dispute or cause of
action arising under this Agreement shall be settled by arbitration conducted by
one arbitrator. The arbitrator shall be acceptable to both TWELVE OAKS and FOUR
STAR HOLDINGS. If an arbitrator cannot be agreed upon as provided in the
preceding sentence, an arbitrator will be appointed. The arbitrator shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator, to discover relevant information from the
opposing parties about the subject matter of the dispute The arbitrator shall
rule upon motions to compel or limit discovery and shall have the authority to
impose sanctions, including attorneys' fees and costs, to the same extent as a
court of competent law or equity, should the arbitrator determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator
shall be written, shall be in accordance with applicable law and with this
Agreement, and shall be supported by written findings of fact and conclusion of
law which shall set forth the basis for the decision of the arbitrator. Any such
arbitration shall be held exclusively in Florida.
 
8.7         Publicity. No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.
 
8.8         Entire Agreement. This Agreement (including the Exhibits and
Schedules to be attached hereto) and the collateral agreements executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the parties with respect to the transactions
contemplated hereby, and supersedes all prior agreements, written or oral, with
respect hereof.
 
8.9         Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
8.10       Severability of Provisions. The invalidity or unenforceability of any
term, phrase, clause, paragraph, restriction, covenant, agreement or provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.
 
8.11       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.
 
8.12        Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.


8.13         Press Releases. The parties will mutually agree as to the wording
and timing of any informational releases concerning this transaction prior to
and through Closing.

 


SIGNATURE PAGE FOLLOWS




Page 16 of 17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this agreement on the Date first
above written.




FOUR STAR HOLDINGS, INC.







By:  /s/ Bobby R. Smith, Jr.                                    
Name:  Bobby R. Smith Jr.
Its:       Chief Executive Officer
 
 
TWELVE OAKS PROPERTIES, INC.

 




By: /s/  Fran Mize                                                    
Name:   Fran Mize
Its:        President
 
 

 
Page 17 of 17

--------------------------------------------------------------------------------


 
